Exhibit 10.01


EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT (the “Agreement”) made and entered effective as of June
16, 2011, by and between Mesa Energy Holdings, Inc., a Delaware corporation (the
“Company”) and Whalehaven Capital Fund Ltd., a Bermuda Corporation
(“Whalehaven”).


WITNESSETH:


WHEREAS, the Company issued Whalehaven a promissory note in a principal amount
of $20,000 on December 8, 2010, which was due on June 8, 2011 (the “Initial
Note”);


WHEREAS, on February 14, 2011, the Company and Whalehaven entered into an
amendment to the Initial Note (the “Amendment”), whereby the principal amount of
the Initial Note was increased by $30,000 to $50,000, of which $20,000 was
funded to the Company on February 14, 2011 (the “Additional Note” and together
with the Initial Note, the “Notes”) and the remaining $10,000 was intended to be
funded to the Company at a later date (the “Remaining Payment”);


WHEREAS, the parties subsequently agreed to waive the Remaining Payment and have
the Initial Note, as amended by the Additional Note, be $40,000 principal
amount;


WHEREAS, the Notes accrue interest at the rate of 6% per annum, of which $621.37
of accrued interest on the Initial Note and $397.81 of accrued interest on the
Additional Note is due and payable as of the date of this Agreement (together
with the Notes, the “Debt”);


WHEREAS, the Company has requested that Whalehaven agree to restructure (the
“Restructuring”) the Debt into two Convertible Notes, one for each Note (the
“New Debt”) with such New Debt convertible into the Company’s shares of common
stock at a conversion price of $0.125 per share, thereby eliminating the Debt;


WHEREAS, Whalehaven has agreed to the Restructuring and the New Debt;


WHEREAS, the board of directors of the Company deems it advisable and in the
best interests of the Company to consummate the transactions contemplated by
this Agreement upon the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and in reliance upon the undertakings,
representations, warranties and indemnities contained herein, the Company and
Whalehaven hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 




ARTICLE 1
EXCHANGE OF NOTES; CLOSING


Section 1.1       Restructuring.  Subject to the terms and conditions herein
stated, Whalehaven agrees at the Closing that the Debt shall be restructured
and, as so restructured, to exchange the Debt for the New Debt pursuant to
Convertible Notes dated as of the date hereof (the “Convertible Notes”), as set
forth on Schedule A hereto.  The parties agree that upon closing of the
transactions contemplated by this Agreement, the Notes will no longer be
outstanding.


Section 1.2       Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution and
delivery of this Agreement and the Convertible Notes.


Section 1.3        Deliveries at Closing.  At the closing, Whalehaven and the
Company shall exchange executed copies of this Agreement and the Convertible
Notes.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to Whalehaven as of the date hereof as
follows:


Section 2.1        Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware
and has all requisite corporate power and authority to own its properties and
carry on its business as now being conducted.


Section 2.2         Authority; Enforceability.  The Company has the requisite
corporate power and authority to execute and deliver this Agreement and to carry
out its obligations hereunder.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the transactions so
contemplated.  This Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as (a)
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, moratorium or similar laws from time to time in effect affecting
creditors’ rights generally and (b) the availability of equitable remedies may
be limited by equitable principles of general applicability.


Section 2.3        Third Party Consents.  No consent, authorization, order or
approval of, or filing or registration with, any governmental authority or other
person is required for the execution and delivery of this Agreement or the
consummation by the Company of any of the transactions contemplated hereby.
 
 
2

--------------------------------------------------------------------------------

 


Section 2.4        No Other Representations or Warranties.  Except as set forth
above in this Section 2, no other representations or warranties, express or
implied, are made in this Agreement by the Company to Whalehaven.


ARTICLE 3
MISCELLANEOUS


Section 3.1        Survival of Representations, Warranties and Agreements. The
representations, warranties, covenants and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Closing
and shall not be limited or affected by any investigation by or on behalf of any
party hereto.


Section 3.2.       Further Assurances.  Each of the Company and Whalehaven will
use its, as the case may be, best reasonable efforts to take all action and to
do all things necessary, proper or advisable on order to consummate and make
effective the transactions contemplated by this Agreement.


Section 3.3        Entire Agreement; No Third Party Beneficiaries.  This
Agreement (including the documents, exhibits and instruments referred to herein)
(a) constitutes the entire agreement and supersedes all prior agreements, and
understandings and communications, both written and oral, among the parties with
respect to the subject matter hereof, and (b) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.


Section 3.4        Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
any applicable principles of conflicts of law.


Section 3.5       Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same document.


Section 3.6        Amendment and Modification.  This Agreement may not be
amended or modified except by an instrument in writing signed by each of the
parties hereto.


Section 3.7        No Joint Venture.  Nothing contained herein shall make
Whalehaven or the Company, partners or joint venturers or create any
relationship or obligation between any of them except as expressly set forth
herein.


Section 3.8        Independent Legal Advice.  All parties acknowledge and
represent that:  (a) they have read this Agreement; (b) they clearly understand
this Agreement and each of its terms; (c) they fully and unconditionally consent
to the terms of this Agreement; (d) Sichenzia Ross Friedman Ference LLP
represents the Company and Whalehaven on other matters but not on this matter,
it has drafted this Agreement at the request of all parties, however all parties
have had the benefit and advice of counsel of their own selection and that
neither of them have relied upon the advice or counsel of Sichenzia Ross
Friedman Ference LLP with respect to this Agreement; (e) they have executed this
Agreement , freely, with knowledge, and without influence or duress; (f) they
have not relied upon any other representations, either written or oral, express
or implied, made to them by any person; and (g) the consideration received by
them has been actual and adequate.
 
 
3

--------------------------------------------------------------------------------

 


Section 3.9        Construction.  Each party acknowledges that it or its own
independent legal counsel participated in the preparation of this Agreement and,
therefore, stipulates that the rule of construction that ambiguities are to be
resolved against the drafting party shall not be applied in the interpretation
of this Agreement to favor any party against the other.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
themselves or by their respective duly authorized officers as of June 16, 2011.



 
MESA ENERGY HOLDINGS, INC.
         
 
By:
/s/ RANDY M. GRIFFIN       Name: Randy M. Griffin       Title: Chief Executive
Officer  

 



  WHALEHAVEN CAPITAL FUND LTD.          
 
By:
/s/ ERIC WEISBLUM       Name: Eric Weisblum       Title: Authorized Signatory  

 
4

--------------------------------------------------------------------------------

 


SCHEDULE A


Principal Amount of
Promissory Note
Accrued Interest
on Promissory
Note
Date Funds Received
for Rule 144 Tacking
Purposes
New Convertible
Note Number
       
$20,000
$621.37
December 8, 2010
A-1
$20,000
$397.81
February 14, 2011
A-2



 
 

--------------------------------------------------------------------------------

 